Worrill, J.
Where the petition of the beneficiary in an action against a life and accident insurance company on one of its policies, alleged that the person whose life was insured by the policy was killed by the capsizing of a motor launch at Hampton Roads, Virginia, and that the death resulted solely from external, violent and accidental means as provided in the policy; that the motor launch was transporting the said insured from the shore to the U. S. S. Kearsage, was a passenger steamship, and that the insured was lawfully riding thereon, and where the copy of the “Industrial Limited Accident Policy” attached as an exhibit -to the petition showed that the contract insured “against the result of bodily injuries sustained solefly] through external violent and accidental means strictly in the manner hereinafter stated,” and where the insuring agreements thus referred to stated, among others, “if the insured shall by the collision of or by any accident to any railroad passenger car, passenger steamship . . which is being driven or operated at the time by a person regularly employed for that purpose, and in which such Insured is traveling as a fare-paying passenger or on which he is lawfully riding on a pass . . suffer any of the specific losses set forth below . .” (among them loss of life); and where the only mention in the policy of a means of water transportation was the words “passenger steamship,” as quoted above, the court erred in overruling a general demurrer to the petition. A “motor launch” is “a launch propelled by an internal combustion engine,” and is not a “passenger steamship,” which is “a ship or seagoing vessel propelled by the power of steam; a steamer” (Webster’s New International Dictionary, 3d Ed.), and the petition and the exhibit attached thereto show that *277the manner in which the insured lost his life was not covered under the terms of the policy sued on.
Decided March 9, 1950.
Rehearing denied March 29, 1950.
O. J. Tolnas, Preston M. Almand, for plaintiff in error.
E. C. Brannon, Smith & Stephens, contra.

Judgment reversed.


Sutton, C. J., and Felton, J., concur.